Exhibit 10.3

Form of Restricted Share Unit Agreement

Under the Teradata 2012 Stock Incentive Plan

You have been awarded a number of restricted Share Units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.

1. The Share Units will become non-forfeitable (“Vested”) on the third
anniversary of the Date of Grant (the “Vesting Date”), provided that you are
continuously employed by Teradata or any of its affiliate companies (referred to
collectively herein as “Teradata”) until the Vesting Date.

2. If your employment with Teradata terminates prior to your Vesting Date due to
(i) your death, or (ii) cessation of active employment by Teradata as a result
of a disability for which you qualify for benefits under the Teradata Long-Term
Disability Plan or another long-term disability plan sponsored by Teradata
(“Disability”), then, upon such termination of employment, your Share Units will
become fully Vested. If your employment with Teradata terminates prior to your
Vesting Date due to (a) your Retirement, or (b) reduction-in-force; then, upon
such termination of employment, a pro rata portion of the Share Units will
become fully Vested. For purposes of this Agreement, “Retirement” means
termination by you of your employment with Teradata (other than, if applicable
to you, for Good Reason (as described below) following a Change in Control) at
or after age 55 with the consent of the Compensation & Human Resource Committee
of the Teradata Board of Directors (the “Committee”). The pro rata portion of
the Share Units that will become fully Vested will be determined by multiplying
the total number of the Share Units awarded pursuant to this Agreement by a
fraction, the numerator of which is the number of full and partial months of
employment that you completed after the date of grant of this award (the “Date
of Grant”), and the denominator of which is the total number of months during
the period beginning on the Date of Grant and ending on your Vesting Date.

Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted Share Unit award is not assumed,
converted or replaced by the continuing entity, the Share Units shall become
fully Vested immediately prior to the Change in Control. In the event of a
Change in Control wherein this restricted Share Unit award is assumed, if your
employment is terminated by Teradata other than for Cause or Disability during
the twenty-four (24) months following the Change in Control, the Share Units
shall become fully Vested immediately upon your termination of employment. If
you are a participant in the Teradata Change in Control Severance Plan, a
Teradata Severance Policy or a similar arrangement that defines “Good Reason” in
the context of a resignation following a Change in Control and you terminate
your employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control, the Share Units shall become fully Vested
immediately upon your termination of employment.

3. Except as may be otherwise provided in this Section 3, when Vested, the Share
Units will be paid to you within 30 days after the Vesting Date in Shares (such
that one Share Unit equals one Share) or, in Teradata’s sole discretion, in an
amount of cash equal to the Fair Market Value of such number of Shares as of the
Vesting Date (or such earlier date upon which the Share Units have become Vested
pursuant to Section 2 of this Agreement), or a combination thereof.

To the extent that the Share Units become Vested pursuant to Section 2 of this
Agreement and your right to receive payment of Vested Share Units constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code, then
payment of such Share Units shall be subject to the following



--------------------------------------------------------------------------------

rules: (i) the Share Units will be paid to you within 30 days after the earlier
of (a) your “separation from service” within the meaning of Section 409A of the
Code, or (b) the Vesting Date; (ii) notwithstanding the foregoing, if the Share
Units become payable as a result of your “separation from service” within the
meaning of Section 409A of the Code (other than as a result of death), and you
are a “specified employee” as determined under Teradata’s policy for determining
specified employees on the date of separation from service, the Share Units
shall be paid on the first business day after the date that is six months
following your “separation from service” within the meaning of Section 409A of
the Code; and (iii) Teradata may, in its sole discretion and to the extent
permitted by Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate this
Agreement and pay all outstanding Share Units to you within 30 days before or 12
months after a “change in the ownership,” a “change in the effective control” or
a “change in the ownership of a substantial portion of the assets” of Teradata
within the meaning of Section 409A of the Code.

4. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Share Units will be
forfeited if you violate the terms and conditions of this Section 4.

5. At all times before your Vesting Date, the Share Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Share Units are to be paid in
the form of Shares, Teradata will instruct its Transfer Agent and/or its third
party Plan administrator to record on your account the number of Shares
underlying the number of Share Units to be paid to you in Shares and such Shares
will be freely transferable.

6. Any cash dividends declared before your Vesting Date on the Shares underlying
the Share Units shall not be paid currently, but shall be converted into
additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s common stock on the Dividend Payment Date.

7. Teradata has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Share Units, any
federal, state, local, foreign or other taxes required by the laws of the United
States or any other country to be withheld or paid with respect to the Share
Units, and you or your legal representative or beneficiary will be required to
pay any such amounts. By accepting this award, you consent and direct that, if
you are paid through Teradata’s United States payroll system at the time the
Share Units vest, Teradata’s stock plan administrator may withhold or sell the
number of Share Units from your award as Teradata, in its sole discretion, deems
necessary to satisfy such withholding requirements. If you are paid through a
non-United States Teradata payroll system, you agree that Teradata may satisfy
any withholding obligations by withholding cash from your compensation otherwise
due to you or by any other action as it may deem necessary to satisfy any
withholding obligation.

8. The Share Units will be forfeited if your employment is terminated by
Teradata for Cause or if the Committee determines that you engaged in misconduct
in connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded

 

2



--------------------------------------------------------------------------------

by the Committee in its sole discretion, you shall (a) return to Teradata all
Shares that you have not disposed of that have been acquired pursuant to this
Agreement, and (b) with respect to any Shares acquired pursuant to this
Agreement that you have disposed of, pay to Teradata in cash the Fair Market
Value of such Shares on the date acquired.

9. In exchange for the Share Units, you agree that during your employment with
Teradata and for a period of twelve (12) months after the termination of
employment (or if applicable law mandates a maximum time that is shorter than
twelve months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, without the prior
written consent of the Chief Executive Officer of Teradata, (a) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 9 below) to the extent such services or employment
involves the development, manufacture, marketing, sale, advertising or servicing
of any product, process, system or service which is the same or similar to, or
competes with, a product, process, system or service manufactured, sold,
serviced or otherwise provided by Teradata to its customers and upon which you
worked or in which you participated during the last two (2) years of your
Teradata employment; (b) directly or indirectly recruit, hire, solicit or
induce, or attempt to induce, any exempt employee of Teradata to terminate his
or her employment with or otherwise cease his or her relationship with Teradata;
or (c) solicit the business of any firm or company with which you worked during
the preceding two (2) years while employed by Teradata, including customers of
Teradata. If you breach the terms of this Section 9, you agree that in addition
to any liability you may have for damages arising from such breach, any unvested
Share Units will be immediately forfeited, and you agree to pay to Teradata the
Fair Market Value of any Share Units that Vested or cash paid to you in lieu of
such Share Units during the twelve (12) months prior to the date of your
termination of employment. Such Fair Market Value shall be determined as of your
Vesting Date.

As used in this Section 9, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.

10. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with Teradata shall be resolved by first exhausting any Teradata internal
dispute resolution process and policy, and then by arbitration pursuant to such
policy. If you are employed in the United States, the arbitration shall be
pursuant to the Teradata dispute resolution policy and the then current rules of
the American Arbitration Association and shall be held in the city of the
location of the headquarters of Teradata. If you are employed outside the United
States, where permitted by local law, the arbitration shall be conducted in the
regional headquarters city of the business unit in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the state in which the headquarters of Teradata is located.
Each party shall bear its own attorney’s fees associated with the arbitration,
and other costs and expenses of the arbitration shall be borne as provided by
the rules of the American Arbitration Association for an arbitration held in the
United States, or similar applicable rules for an arbitration held outside the
United States.

 

3



--------------------------------------------------------------------------------

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
program is administered, for any such proceedings.

11. You may designate one or more beneficiaries to receive all or part of any
Share Units to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Share Units
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Share Units not designated by you will be distributable to
your estate. If there is any question as to the legal right of any beneficiary
to receive a distribution hereunder, the Share Units in question may be
transferred to your estate, in which event Teradata will have no further
liability to anyone with respect to such Share Units.

12. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

13. The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee.

14. The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 14 of the Plan.

15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 10 of this Agreement shall prevail.

16. You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such Shares have been delivered to you in accordance with Section 3 of
this Agreement. The obligations of Teradata under this Agreement will be merely
that of an unfunded and unsecured promise of Teradata to deliver Shares in the
future following Vesting of the Share Units, and your rights will be no greater
than those of an unsecured general creditor. No assets of Teradata will be held
or set aside as security for the obligations of Teradata under this Agreement.

17. Nothing contained in this Agreement shall confer upon you any right with
respect to continuance of employment by Teradata, nor limit or affect in any
manner the right of Teradata to terminate your employment or adjust your
compensation.

18. By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board or Teradata, in any case in accordance with the
terms and conditions of this Agreement.

19. Teradata may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.

 

4